DETAILED ACTION
	This Office action is in response to the amendment filed 22 October 2021.  By this amendment, claims 1, 2, and 10 are amended.  Claims 1-23 are currently pending; claims 11-23 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 22 October 2021.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding the amended limitations of claim 1 have been addressed in the updated rejection below.
Claim Objections
Claim 1 is objected to because of the following informalities:  incorrect grammar, “region” should be replaced with --regions-- at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/136488 A1 to Sony Corp. (using related application US 2018/0033813 A1 to Suzuki et al. as an English language translation; hereinafter “Suzuki”).
Regarding claim 1, Suzuki (Figs. 2, 7) discloses an imaging device, comprising: 
a first chip 31/32/33/34/35 including: 
first B, second Gr, third R, and fourth Gb pixels including respective first, second, third, and fourth photoelectric conversion regions that convert incident light into electric charge (¶ 0095), wherein the first, second, third, and fourth pixels output pixel signals based on the electric charge (¶ 0094); and 
a first connection region D1/D2 for bonding the first chip to a second chip (¶ 0096; Fig. 7) and including a first connection portion (portion of D1/D2 overlapping B) overlapped with the first photoelectric conversion region in a plan view, and a second connection portion (portion of D1/D2 overlapping R) overlapped with the second photoelectric conversion region in the plan view (Fig. 7), 
wherein the first photoelectric region receives incident light of a first wavelength (Fig. 7 - pixel B receives blue light), and the second photoelectric conversion region receives incident light of a second wavelength that is greater than the first wavelength (Fig. 7 - pixel Gr receives green light, which has a wavelength greater than that of blue light), 
wherein, in the plan view, the first connection portion (portion of D1/D2 overlapping B) overlaps an area of the first photoelectric conversion region B that is larger than an area of the second photoelectric conversion region Gr overlapped by the second connection portion (portion of D1/D2 overlapping Gr), and, wherein in the plan view, the first connection region does not overlap the third or fourth photoelectric conversion region (the portions of D1/D2 that overlap the above recited areas of B/Gr do not overlap the adjacent R/Gb pixels to the right in Fig. 7).
Regarding claim 2, Suzuki (Figs. 2, 7) discloses the imaging device of claim 1, further comprising: the second chip 36, wherein the second chip is bonded to the first chip 31/32/33/34/35 and includes: 
a logic circuit to process the pixel signals from the first, second, third, and fourth pixels (¶ 0070); and a second connection region 36a (Fig. 2) including a third connection portion overlapped with the first photoelectric conversion region in the plan view, and a fourth connection portion overlapped with the second photoelectric conversion region in the plan view, wherein the first connection portion is bonded to the third connection portion, and the second connection portion is bonded to the fourth connection portion (Fig. 7). 
Regarding claim 3, Suzuki (Figs. 2, 7) discloses the imaging device of claim 2, wherein the first, second, third, and fourth connection portions are bonding pads (¶ 0096). 
Regarding claim 4, Suzuki (Figs. 2, 7) discloses the imaging device of claim 3, wherein the bonding pads include copper (¶ 0069). 
Regarding claim 5, Suzuki (Figs. 2, 7) discloses the imaging device of claim 3, wherein one of the first connection portion and the second connection portion is a dummy bonding pad (¶ 0069). 
Regarding claim 6, Suzuki (Figs. 2, 7) discloses the imaging device of claim 2, wherein the first, second, third, and fourth connection portions each include a plurality of connection portions (Fig. 7). 
Regarding claim 7, Suzuki (Figs. 2, 7) discloses the imaging device of claim 1, wherein the first photoelectric conversion region and the second photoelectric conversion region share a floating diffusion FD (¶ 0095). 
Regarding claim 8, Suzuki (Figs. 2, 7) discloses the imaging device of claim 7, wherein the first chip includes: a wiring 35 between the first connection portion 35a and the first photoelectric conversion region 34, wherein the wiring is coupled to a node that receives a voltage to adjust a parasitic capacitance of the floating diffusion (¶ 0069). 
Regarding claim 9, Suzuki (Figs. 2, 7) discloses the imaging device of claim 1, wherein the first wavelength corresponds to blue light, and the second wavelength corresponds to red or green light (see above rejection of claim 1; ¶ 0066). 
Regarding claim 10, Suzuki (Figs. 2, 7) discloses the imaging device of claim 1, wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are part of a plurality of pixels arranged in a matrix at a central region of the first chip, and wherein the first connection portion and the second connection portion are part of a plurality of connection portions arranged in a matrix at the central region of the first chip (Fig. 7). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
2 February 2022



/LAURA M MENZ/              Primary Examiner, Art Unit 2813